Citation Nr: 0947168	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active military service from March 1953 to 
March 1955.

This appeal to the  Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision in which the RO declined to 
reopen the Veteran's claim for service connection for PTSD.  
The Veteran filed a notice of disagreement (NOD) in December 
2004, and the RO issued a statement of the case (SOC) in June 
2005.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2005.

The Veteran testified during two hearings on appeal: in 
February 2006, before RO personnel; and, in July 2007 before 
the undersigned Veterans Law Judge (via videoconference); 
transcripts of both hearings are of record.  

In October 2007, the Board reopened the Veteran's claim for 
service connection for PTSD and then denied the claim on the 
merits.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2009 Memorandum Decision, the Court affirmed the 
Board's denial of service connection for PTSD, but remanded 
the matter of service connection for psychiatric disability  
other than PTSD, to the Board for further proceedings 
consistent with the Memorandum Decision.   

For the reasons expressed below, the matter  being remanded 
to the RO, via the Appeals Management Center (AMC).  VA will 
notify the appellant when further action, on his part, is 
required.  




REMAND

The Board finds that additional RO action in this appeal is 
warranted.

In the Memorandum decision, the Court found that that "a 
liberal reading" of the Veteran's statements and the l 
evidence pertaining to psychiatric disability reflects  that 
the Veteran's symptoms arise from mental disabilities other 
than PTSD.  The Court then noted that other mental 
disabilities identified in the record included generalized 
anxiety, bipolar disorder, bipolar manic disorder, 
schizoaffective disorder, possible schizophrenia, alcohol 
abuse, nicotine addiction and personality disorder.  
Consequently, as a number of these disorders represent 
separately compensable disabilities, the Court found that the 
Veteran had more broadly filed a claim for psychiatric 
disability, which included these specific disorders, and that 
the Board had appropriately addressed the portion of the 
Veteran's claim pertaining to service connection for PTSD but 
had not addressed the portion of the claim pertaining to 
these other psychiatric disorders.  Consequently, the Court 
affirmed the Board's decision as it pertained to PTSD, but 
remanded the matter of psychiatric disability other than PTSD 
to the Board for consideration.    See e.g. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (The Board erred in not 
considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The Board notes, however, that the RO has not adjudicated the 
matter remanded by the Court.  Accordingly, under these 
circumstances, the Board has no alternative but to remand to 
the RO the matter of service connection for psychiatric 
disorder other than PTSD for initial consideration, to avoid 
any prejudice to the Veteran.  See e.g. Bernard v. Brown, 3 
Vet. App. 384 (1993).  

However, prior to adjudication, RO development of this claim 
is warranted.  In light of the varied mental health diagnoses 
and opinions provided to date (including opinions, which 
suggest a nexus between psychiatric disability and service, 
but which are not based on a review of the claims file (see 
the December 1992 VA examination report and the May 2006 
opinion provided by the Veteran's daughter, a mental health 
nurse practitioner), the Board finds that  further 
psychiatric examination and opinion-based on full 
consideration of the Veteran's documented history and 
assertions, and supported by stated rationale-would be 
helpful in resolving the matter remaining on appeal.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Thus, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA treatment records from the Togus VA Medical 
Center (VAMC) dated through December 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for a psychiatric disorder from the Togus VAMC 
since December 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal. The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The letter should 
also inform the Veteran of the information and evidence 
necessary to substantiate his claim for service connection 
for psychiatric disorder other than PTSD and should specify 
what evidence VA will provide and what evidence the Veteran 
is to provide.  The RO should also ensure that its notice to 
the Veteran meets the requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards VA's assignment of disability ratings 
and effective dates (in the event the claim for service 
connection is granted).  .   

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on 
appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Togus 
VAMC all records of the Veteran's 
psychiatric evaluation and/or treatment,  
since December 2005.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send a letter to the 
Veteran and his representative requesting 
that the Veteran provide information and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claim for service 
connection for psychiatric disability 
other than PTSD.  

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), particularly as regards VA's 
assignment of disability ratings and 
effective dates, as appropriate.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA examination, by a 
psychiatrist or psychologist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the individual 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if deemed warranted) 
should be accomplished (with all results 
made available to the requesting examiner 
prior to the completion of his or her 
report) and all clinical findings should be 
reported in detail.

The examiner should clearly identify any 
current psychiatric disability(ies) other 
than PTSD.  Then, with respect to each such 
diagnosed disability,  the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability was incurred in or is otherwise 
medically related to the Veteran's military 
service, to include any incident or 
complaints noted therein.

The examiner should set forth all 
examination findings, along with a complete 
rationale for each conclusion reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for psychiatric disability 
other than PTSD in light of all pertinent 
evidence and legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2009).


